Citation Nr: 1019438	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
bilateral subcondylar and right mandible fracture with 
alveolar bone loss in the anterior and posterior mandible.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, diagnosed as toxic megacolon and sepsis, status 
post-laparotomy and subtotal colectomy.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
October 1963.

This matter is on appeal from December 2006 and September 
2007, the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's service-connected mandible fracture is 
characterized by complaints of popping of the 
temporomandibular joint and occasional numbness; examination 
of the mandible indicated the loss of lower molars on each 
side and three lower incisors, each of which have been 
replaced by a removable partial denture; Malunion or nonunion 
of the mandible, limitation of motion, or loss of all upper 
and lower teeth on one side with inability to replace with a 
suitable prosthesis has not been shown.  

2.  In May 2009, at his hearing before the Board and prior to 
the promulgation of a decision in the current appeal, the 
Veteran asked that his claim for service connection for a 
gastrointestinal disorder, diagnosed as toxic megacolon and 
sepsis, status port laparotomy and subtotal colectomy, be 
withdrawn from appellate review.

3.  The probative and credible evidence does not show that 
the Veteran sustained a left shoulder injury in service and 
there is no competent medical evidence linking a current left 
should disability to service, including any incident thereof.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for a bilateral subcondylar and right mandible fracture with 
alveolar bone loss in the anterior and posterior mandible 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Codes (DC) 9903, 9904, 9905, 9913 (2009).

2.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for gastrointestinal 
disorder, diagnosed as toxic megacolon and sepsis, status 
post-laparotomy and subtotal colectomy have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009). 

3.  A chronic left shoulder disorder was not incurred in or 
aggravated by service and is not currently shown.  38 
U.S.C.A. § 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's mandible fracture claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As for the service connection claims, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
October 2006 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and private treatment records. 
Further, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in May 2009.  

The Board acknowledges, however, that a VA medical 
examination was not provided with regard to his left shoulder 
claim, nor was a VA medical opinion obtained to determine the 
nature and etiology of his complaints.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In deciding whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a 
recent decision, upheld the determination that a VA medical 
examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(distinguishing cases where only a conclusory generalized 
statement is provided by the veteran, in which case an 
examination may not be required).  

Here, the probative and credible evidence fails to show an 
injury or disability of the left shoulder in service and 
there is no competent medical evidence which suggest that the 
Veteran currently has a left shoulder disability which is 
related to service.  Therefore, the Board finds that a remand 
for a VA examination would not be beneficial in the 
adjudication of this issue and, thus, is not required in this 
case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. at 183.

Entitlement to a Compensable Rating for a
Bilateral Subcondylar and Right Mandible Fracture

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Finally, where a particular disability for which a veteran 
has been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical area and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2009); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); Lendenmann v. Principi, 3 Vet. App. 345, 349-50 
(1992). 

The Veteran is currently rated at 0 percent for a bilateral 
subcondyle fracture and right mandible fracture by analogy 
under 38 C.F.R. § 4.150, DC 9904 (2009).  In order to warrant 
a compensable rating for this disability, the evidence must 
show:
*	moderate nonunion of the mandible (10 percent under 
DC 9903);
*	malunion of the mandible with moderate displacement 
(10 percent under DC 9904); 
*	limitation of temporomandibular articulation to an 
intercisional range of 31-40 mm or a lateral 
excursion range of 0-4 mm (10 percent under DC 9905); 
or
*	Loss of all upper and lower teeth on one side due to 
loss of substance of mandible without loss of 
continuity where the surface cannot be restored by a 
suitable prosthesis (10 percent under DC 9913).  

Upon review of the probative and competent medical evidence 
of record, the Board concludes that a rating in excess of the 
currently assigned noncompensable rating is not warranted.  

First, the evidence does not indicate malunion or nonunion of 
the mandible.  Specifically, at the Veteran's VA examination 
in August 2007, the examiner did not note any such malunion.  
The examiner also referenced a notation from his service 
treatment records noting that his existing occlusion was 
normal.  Given his normal occlusion after treatment and no 
malunion noted at the time of the VA examination, an 
increased rating is not warranted on this basis.

Next, the evidence does not indicate limitation of the 
temporomandibular articulation to an intercisional range of 
31-40 mm, or a lateral excursion range of 0-4 mm.  
Specifically, at the VA examination in August 2007, the 
examiner observed that there was "minimal functional 
impairment due to loss of motion."  He later specifically 
stated that the Veteran's range of jaw motion was "within 
normal limits protrusive, maximal opening and excursions."  
Therefore, as limitation of intercisional range of 31-40 mm 
or a lateral excursion range of 0-4 mm has not been shown and 
there is no functional loss, an increased rating is not 
warranted on this basis.

Finally, the evidence does not indicate that the Veteran has 
the loss of all upper and lower teeth on one side due to loss 
of substance of the mandible where the surface cannot be 
restored by a suitable prosthesis.  Here, the VA examiner 
attributed the loss of eight teeth to the fractured mandible, 
including two lower molars on each side and three lower 
incisors (Numbers 18, 19, 23, 24, 25, 26, 30 & 31).  

Thus, while the Veteran did lose eight teeth due to the 
accident, the loss of all upper and lower teeth on one side 
was not shown.  Moreover, the examiner noted that the Veteran 
is able to use a removable partial denture to replace the 
missing teeth.  Therefore, since the loss of all upper and 
lower teeth on one side has not been shown, and since the 
lost teeth are restorable by a suitable prosthesis, an 
increased rating is not warranted on this basis.  

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability to his mandible fracture according to the 
appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's mandible fracture has been 
provided by medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions 
in conjunction with the evaluations.  The medical findings 
(as provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the record indicates that the Veteran is 
retired, and he has not made any assertions regarding the 
impact of his fractured jaw on his employment, nor has he 
been hospitalized for this disability.  Moreover, the rating 
criteria reasonably describe his disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence. 
 

Thus, the Veteran's disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.  In this regard, at no 
time during the appeal period does the evidence support the 
criteria necessary for a compensable rating.

Entitlement to Service Connection for a Gastrointestinal 
Disorder

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  38 
C.F.R. § 20.204 (2009).  When he does so, the withdrawal 
effectively creates a situation in which an allegation of 
error of fact or law no longer exists.  In such an instance, 
the Board does not have jurisdiction to review the appeal, 
and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).

At his hearing before the Board in May 2009, the Veteran 
stated this desire that his claim for service connection for 
a gastrointestinal disorder, diagnosed as toxic megacolon and 
sepsis, status port laparotomy and subtotal colectomy, be 
withdrawn from appellate review.  

In view of the Veteran's expressed desire, the Board 
concludes that further action with regard to this claim is 
not appropriate.  The Board does not have jurisdiction over 
the withdrawn issue and, as such, must dismiss the appeal of 
this claim.

Entitlement to Service Connection for a Left Shoulder 
Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
	At his hearing before the Board in May 2009, the Veteran 
stated that he hurt his left shoulder after being struck by a 
storage container box while on active duty.  Although he 
denied receiving treatment to his shoulder while on active 
duty or since that time, he noted symptoms of stiffness in 
the shoulder that inhibits mobility approximately 2-4 times 
per year.  Moreover, he has never been diagnosed with a 
chronic shoulder disorder.  The Board finds that the 
probative and credible evidence fails to show that the 
Veteran sustained an injury to the left shoulder in service.  
In this regard, the Board observes that the September 1963 
separating examination report reveals that the Veteran denied 
a history of swollen or painful joints or joint deformity and 
he also denied having had any illness or injury other than 
those already noted.  There was no injury of the left 
shoulder noted on the examination report.  Additionally 
physical examination revealed a normal upper extremity with 
normal strength and range of motion.  The Board finds that 
the history taken contemporaneous to service is more 
probative and credible than the Veteran's history of having a 
left shoulder disability provided decades after his discharge 
from service and made in connection with a claim for monetary 
benefits.
	
The Board finds that there was no injury to the left shoulder 
in service and there is no competent medical evidence linking 
a current left shoulder disability to service.  As such, the 
Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim of service connection for a left 
shoulder disability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An initial compensable rating for a bilateral subcondylar and 
right mandible fracture with alveolar bone loss in the 
anterior and posterior mandible is denied.

Service connection for a gastrointestinal disorder, diagnosed 
as toxic megacolon and sepsis, status port laparotomy and 
subtotal colectomy is dismissed without prejudice.

Service connection for a left shoulder disorder is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


